Citation Nr: 0940125	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for hiatal hernia.

2.  Entitlement to a disability rating higher than 30 percent 
for right eye blindness with retinal detachment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1949 to 
October 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 20007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), increasing the rating for 
the Veteran's hiatal hernia from 0 to 10 percent, but denying 
his claim for a rating higher than 30 percent for his right 
eye disability, blindness with retinal detachment.  He wants 
an even higher rating for his hiatal hernia.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to 
be seeking the highest possible rating, unless he expressly 
indicates otherwise).  He also is contesting the denial of a 
higher rating for his right eye disability.

The Board has advanced this case on the docket pursuant to 38 
C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board is remanding the claim for a higher rating for the 
right eye disability to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  But the Board is deciding the hiatal hernia 
claim.


FINDING OF FACT

The Veteran does not have persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, causing 
considerable impairment of health.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for hiatal hernia.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of letters dated in March 2005 and March 
2007, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For a claim, as here, pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  It also deserves 
mentioning that the RO apprised him of the disability rating 
and downstream effective date elements of his claim in that 
March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Consider, as well, that the RO issued 
those VCAA notice letters prior to initially adjudicating his 
claim in June 2007, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).



The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

The RO provided the Veteran notice in compliance with 
Vazquez-Flores in a letter dated in August 2008.  And since 
providing that additional notice, the RO has gone back and 
readjudicated his claim in a supplemental statement of the 
case (SSOC) issued in March 2009, including considering any 
additional evidence received in response to that additional 
notice.  This is important to point out because if, as here, 
the notice provided prior to the initial adjudication of the 
claim was inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary 


VCAA notice and then going back and readjudicating the claim 
- such as in a statement of the case (SOC) or supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Also, it is reasonable to expect the Veteran - especially 
since he is represented in this appeal by an accredited 
Veterans' service organization, The American Legion, to 
understand from the various letters from the RO what was 
needed to support his claim for an even higher rating.  And 
of equal or even greater significance, he demonstrated actual 
knowledge of these requirements in his statements and 
correspondence and in those from his representative.  Quite 
significantly, he and his representative referenced relevant, 
specific regulations and caselaw relating to increased-rating 
claims.  See his representative's September 2009 Appellant's 
Brief.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), private medical records, and VA treatment records - 
including the report of his January 2007 VA Compensation and 
Pension Examination (C&P Exam) addressing the severity of his 
hiatal hernia, the dispositive issue in this claim.  Thus, as 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to a Disability Rating Higher than 10 
Percent for the Hiatal Hernia

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.



Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from one 
year before the claim was filed until VA makes a final 
decision on the claim.  Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, and the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran's hiatal hernia has been rated at the 10-percent 
level since the RO's June 2007 decision increased his rating 
from 0 percent, retroactively effective from December 27, 
2004, the date of receipt of his claim for an increased 
evaluation.  This appeal for an even higher rating ensued.  
See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (the Veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).

The Veteran's hiatal hernia is rated under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7346.  Under this code, a 10 percent 
rating is warranted for hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  The 
higher 30 percent rating requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

The Veteran believes he has sufficient symptoms to support a 
higher rating.  See, e.g., his representative's September 
2009 statement.  In July 2007 he submitted a letter claiming 
he had experienced arm and shoulder pain on occasion, but 
also acknowledging that he did not know whether these 
symptoms were associated with his service-connected hiatal 
hernia or, instead, his congestive heart disease, as he had 
both conditions.  He also has submitted letters from, J.R.D., 
D.O., indicating the Veteran has hiatal hernia - but, among 
other conditions, and consequently is unable to work.  As 
well, the Veteran asserted in a November 2008 letter that he 
has been prescribed another medication, Zegerid, in addition 
to the Prilosec he already was taking for gastroesophageal 
reflux associated with his hiatal hernia, which Dr. J.R.D.'s 
records confirm.

These letters and records, however, do not attribute the 
Veteran's inability to work to the symptoms, including 
reflux, associated with his hiatal hernia, as opposed to more 
so his heart disease - for which he has undergone bypass 
surgery, and his right eye disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be 
able to distinguish, by competent medical evidence, 
the extent of symptoms that is due to the service-connected 
disability at issue, from that which is not but instead the 
result of other unrelated factors).

Indeed, in an October 2008 statement in support of his claim 
for a higher rating for his right eye disability (on VA Form 
21-4138), the Veteran indicated his civil service (CS) 
disability was due to his right eye condition.  And his 
request that VA obtain his records from the CS, including 
statements and records from Drs. H.S.C. in the possession of 
the CS Personnel Board, is partly the reason the Board is 
remanding the claim for a higher rating for the right eye 
disability, rather than going ahead and deciding that claim 
like the claim for a higher rating for the hiatal hernia.  
38 C.F.R. § 3.159(c).

The Veteran also had surgery in January 2007, but not for his 
service-connected hiatal hernia, instead an incarcerated 
right inguinal hernia.  These are two entirely different 
conditions, one service connected and the other not.  
Consequently, to the extent the Veteran experiences or has 
experienced symptoms associated with the inguinal hernia, 
they may not be used as grounds for increasing the rating for 
his service-connected hiatal hernia.  See again Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

And as for the symptoms specifically associated with the 
service-connected hiatal hernia, the report of the Veteran's 
contemporaneous January 2007 VA C&P Exam provides that he 
complained of "recurrent epigastric distress 
with regurgitation."  The report also provides that "[t]he 
problem began in 1970, while in the service, with heartburn 
localized in the epigastric area, associated with reflux and 
regurgitation of acid into the throat."  But he reported no 
substernal or arm pain associated with this condition, and no 
nausea or vomiting.  He also denied experiencing any 
dysphasia, hematemesis or melena.  And he indicated that, as 
long as he takes his Prilosec daily, his condition is 
controlled; only when he misses several days of medication 
did he experience distress and discomfort.  He also had not 
had any surgery for his hiatal hernia.



The 10 percent rating the Veteran has under the applicable 
code, DC 7346, contemplates that he experiences two or more 
of the symptoms required for the higher 30 percent rating, 
albeit of less severity.  So the mere fact that he reportedly 
experiences recurrent epigastric distress with regurgitation, 
as a consequence of his gastroesophageal reflux, is not 
reason enough alone to increase his rating even further to 
the 30 percent level in the absence of the several other 
symptoms required for that even higher rating.  This is 
especially true since, as mentioned, the Veteran expressly 
denied during his January 2007 C&P Exam experiencing several 
of these other required symptoms.

The Veteran's November 2008 letter also asserts that he has 
all of the symptoms required for compensation under 
"paragraph 30," suggesting he is entitled to the temporary 
total (i.e., temporary 100 percent) rating provided by 
38 C.F.R. § 4.30.

Under 38 C.F.R. § 4.30, a total disability rating (of 100 
percent) will be assigned, without regard to the other 
provisions of the rating schedule, when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2) or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release, if the hospital treatment of 
a service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with respect to postoperative residuals such as 
incompletely healed surgical wounds, stumps and recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  The Court has held that notations in the 
medical record as to the Veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provision of 38 C.F.R. § 4.30.  Seals 
v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 
Vet. App. 427, 430 (1998).  Furthermore, the Court has noted 
that the term "convalescence" does not necessarily entail in-
home recovery.

Here, though, again, the January 2007 surgery in question was 
for an incarcerated right inguinal hernia, not for the 
service-connected hiatal hernia for which the Veteran is 
requesting an even higher rating in this appeal.  
So that surgery is irrelevant to this claim.

Therefore, after carefully reviewing the record, the Board 
finds that the competent evidence of record does not provide 
a basis to assign a disability rating higher than 10 percent 
for the Veteran's hiatal hernia at any point during the 
relevant time period on appeal.  And so, the Board cannot 
"stage" his rating under Hart.  The disability picture does 
not more nearly approximate the criteria for a 30 percent 
rating and has not since one year prior to filing his current 
claim.  So, in conclusion, the preponderance of the evidence 
is against a finding that the criteria for a rating higher 
than 10 percent have been met.  And since the preponderance 
of the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

Lastly, the Board finds no reason to refer this case to the 
C&P Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 22 Vet. App. 111 (2008).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest the Veteran is not adequately 
compensated by the regular rating schedule with respect to 
his hiatal hernia disability.  VAOGCPREC 6-96.  Generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 38 
C.F.R. § 4.1.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (reiterating that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

The claim for a disability rating higher than 10 percent for 
hiatal hernia is denied.


REMAND

The Veteran is also claiming he is entitled to a rating 
higher than 30 percent for his right eye disability, 
blindness with retinal detachment.

The duty to assist requires that VA assist the Veteran in 
obtaining all relevant evidence in support of this claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In October 2008, the 
Veteran indicated there are additional medical records 
relating to this claim that need to be obtained.  
Specifically, he said there are medical records and 
statements, including from Dr. H.S.C., associated with the 
Civil Service (CS) Personnel Board's determination that the 
Veteran was eligible for a retirement annuity because of this 
right eye disability.  Since these records are potentially 
relevant, they must be obtained for consideration in this 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  With any necessary authorization, 
obtain the medical and other records 
concerning the Civil Service Personnel 
Board's determination that the Veteran 
is entitled to a retirement pension 
because of his right eye disability.  He 
indicated in his October 2008 statement 
in support of this claim (VA Form 21-
4138) that the Civil Service Personnel 
Board has medical records and statements 
from Dr. H.S.C. and L.U.C. Hospital 
showing his right eye disability 
has worsened.  

Efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be put in 
the claims file for consideration in this 
appeal.  Should efforts to obtain these 
records prove unsuccessful, documentation 
to that effect should be put in the 
Veteran's claims file as well and him 
notified accordingly.

2.  Then readjudicate the claim for a 
higher rating for the right eye 
disability in light of the additional 
evidence.  If this claim is not granted 
to the Veteran's satisfaction, send him 
and his representative another SSOC and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


